UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTON F. LIVERPOOL,

                           Plaintiff,

                    -v.-

CAPTAIN DAVIS, Shield #1282;                          17 Civ. 3875 (KPF)
OFFICER GREEN, Shield #7507;
OFFICER LARAQUE, Shield #3665;                              ORDER
CAPTAIN KISTE, Shield #958; and
CORRECTION OFFICER LLARCH,
Shield #3352,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Southern District of New York has reconfigured courtrooms and

other spaces in its courthouses to allow civil jury trials to proceed as safely as

possible during the COVID-19 pandemic. Under the centralized calendaring

system currently in place, the Clerk’s Office schedules up to three jury trials to

begin on each day of jury selection: a primary case and up to two back-up

cases that may proceed in its place if the primary case does not go forward. On

January 8, 2021, the Court ordered that trial would commence on August 9,

2021 (Dkt. #111), and proceeded to request a jury trial for that date.

      The Clerk’s Office has now notified the Court that this case has been

placed on the jury trial list for August 10, 2021. The case must be trial-ready

for that date. The case is third on the list for jury trials for that day. This

means that the case will not proceed on August 10, 2021, if either of the two

trials scheduled for that date go forward. If the case cannot proceed on the
scheduled date, the Court will seek another jury trial date for as soon as

possible thereafter. As soon as the Court confirms that the matter will proceed

on August 10, 2021, it will inform the parties.

      The Court previously entered a schedule for pretrial submissions,

pursuant to which the parties’ Joint Pretrial Order, motions in limine, requests

to charge, proposed voire dire instructions, and any pretrial memoranda of law

will be due July 12, 2021; and any opposition papers to motions in limine will

be due July 19, 2021. (See Dkt. #111). A final pretrial conference is

scheduled for July 23, 2021, at 10:00 a.m. (See id.).

      SO ORDERED.

Dated:      June 2, 2021
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
